Case 1:18-cv-10943-PAE-.]LC Document 6 Filed 11/28/18 Page 1 of 1
AO 440 (Rev. 06)'12) Summoos in a Civil Actioo (Page 2)
Civil Action 1-\'0. 180v10943

PROOF OF SERVICE
(This section should nor be filed with the court unless required by Fed. R. Ct`v. P. 4 (l))

This SllmmOIlS for (name of individual and title, ifany) Coinbase, |nc.

 

was received by me on (dare) 1 1/27/2018

El I personally served the summons on the individual at @lace)

 

on (dare) ; or

 

El l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion Who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

d I served the summons on (name ofindividual) Sean O'Hara , who is

 

designated by law to accept service of process on behalf of (name qforgam'zarion) The Corp_ Trust Company

 

 

Agent for Coinbase, |nc. 011 (d“f€) 1 1127/2018 § 01'

|:I I returned the summons unexecuted because ; or

 

|j Othel' (speci)‘j)).'

My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date: 1 1127/2018

 

\'§ewe>%§ld?e’

Adam Go|den
Prt'nred name and title

DM Professional Services
501 Silverside Rd, Ste 72
Wi|mington DE 19809

Server 's address

 

Additional information regarding attempted service, ete:

served at 1209 Orange St, Wi|mington DE 19801 @ 1:15pm
Summons, Complaint, Civi| Cover Sheet

